DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is written in response to the application filed on November 9, 2017. Claims 26-40 are currently pending and have been considered below. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 26-27 and 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yufik et al. (“VIRTUAL NETWORKS: NEW FRAMEWORK FOR OPERATOR MODELING AND INTERFACE OPTIMIZATION IN COMPLEX SUPERVISORY CONTROL SYSTEMS,” hereinafter referred to as Yufik), in view of Solomon (US 2004/0030571 A1, hereinafter referred to as Solomon).

As to claim 26, Yufik teaches a computer implemented method of robotic control which utilizes a pool of artificial neurons and procedures operating on the pool, comprising the steps of:
 a) interacting the pool with data streams generated by sensors or other sources data that are exposed to an environment (see II.3. Instances of effective computability paradigm, an unstructured set of productions each containing some data…); 
b) self-partitioning into quasi-stable neuronal packets and capturing persistent data groupings in the data streams (see page 183,  III.1 Basic assumptions… continuously self-partitioned into clusters, or packets which are internally cohesive and externally weakly coupled); 
c) constructing situation models where objects in the environment are represented by neuronal packets, wherein behavior of the objects over time is represented by variations in packet activation patterns, and wherein relations between the objects are represented by coordination in the variation of activation patterns in the corresponding packets (see page 182, C. Neural Networks…Neural net models, input/output relationship; Associative Memory, page 190, IV. OPERATOR TRAINING AND INTERFACE OPTIMIZATION IN COMPLEX SYSTEMS, supervisory control, packets, network partitioning, subnetworks).  
Yufik teaches cognitive modeling, but fails to explicitly teach: 
d) executing situation models constructed in the constructing step to simulate a robot's manipulations of the objects and consequences of the robot's manipulations; 
e) applying results of executing in the executing step so as to optimize action plans in performing human-defined missions; and 
f) applying the optimized action plans to generate motor activities applied to modify objects in the environment and inter-object relations.
However, Solomon teaches:
d) executing situation models constructed in the constructing step to simulate a robot's manipulations of the objects and consequences of the robot's manipulations (see paragraphs [0031]-[0032]…New simulations are developed and a new optimal simulation is selected for use in a newly aggregated grouping of the squad and another attack sequence is initiated until the target is effectively neutralized); 
e) applying results of executing in the executing step so as to optimize action plans in performing human-defined missions (see paragraphs [0220]…optimal simulation…squads are formed in an optimal geometric configuration for each mission according to the winning simulation) ; and 
f) applying the optimized action plans to generate motor activities applied to modify objects in the environment and inter-object relations  (see paragraphs [0271]…
MRVs may use engines, turbines or motors, which use different kinds of fuels, fuel cells and batteries….develop repowering capabilities in the field in order to extend mission effectiveness).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yufik by adding a simulation of a robot's manipulations to Yufik’s system as taught by Solomon above.  The modification would have been obvious because one of ordinary skill would be motivated to identify and target enemy positions and coordinate attacks better, as suggested by Solomon (paragraph [0046]).

As to claim 27, Yufik teaches the step of recursively combining simple situation models into progressively more complex models by:
a) constructing simple three-partite situation models comprising pairs of  objects and relations between them (see page 182, C. Neural Networks, Associative Memory, page 190, IV. OPERATOR TRAINING AND INTERFACE OPTIMIZATION IN COMPLEX SYSTEMS, supervisory control, packets, network partitioning, subnetworks),  
b) representing the simple three-partite situation models as discrete entities or units, with response vectors computed on the discrete entities or units (see page 182, C. Neural Networks…), and 
c) combining the discrete entities or units into more complex models and subsequently representing the more complex models as macro units associated with macro unit response vectors (see abstract, page 182, C. Neural Networks, integrating neurons, Ill. VIRTUAL NETWORK (VN) MODEL OF MEMORY INTEGRATION).

As to claim 30, Yufik teaches: defining procedures for inferring causes of changes detected in objects and predicting future changes by
a) constructing at least one of the situation models to comprise entities A and B and relation C (see page 185, Fig. 1a and Fig 1b; page 191, Fig. 9),
b) executing the at least one of the situation models in the forward direction, by varying trajectories of a packet vector in the entity A and assessing resulting variations in trajectories of a packet vector in the entity B (see page 185, wherein using the broadest reasonable interpretation, Examiner interprets “Fig. 1 conceptualizes the main
function of cognition as active mobilization and progressively more efficient allocation of the organism's resources in the service of intrinsic goals and environmental changes” to teach the limitation), and 
c) executing the at least one of the situation models in the reverse direction, by defining a subset of packet vector trajectories in entity A admissible under detected trajectories of the packet vector in the entity B and the relation C, selecting a trajectory in the entity A that coordinates with the detected trajectory in the entity B, and defining  corresponding changes in the entity A as a cause of the detected changes in the entity B (see page 185, , wherein using the broadest reasonable interpretation, Examiner interprets “Fig. 1b illustrates, elementary reactions (e.g., elementary motor responses A, B, C, D) become associated in LTM when A, C, and B, D are co-selected…emerging fragmentary nets are integrated and partitioned into packets…” to teach the limitation).

As to claim 31, which includes the rejection of claim 30, Yufik teaches further comprising defining procedures for elucidating the situational models and generating human-understandable explanations of inferences and predictions derived from executing the situational models by 
a) attaching symbolic entities or labels to packets or objects, distinct trajectories of packet response vectors or properties, and forms of trajectory coordination or inter-object relations (see page 188, III.4.Learning dynamics in virtual nets….Let each packet in the net contain a combination of control actions that have been used jointly and cooperatively in the past throughout the history of control decisions. Due to self-partitioning, the contents of each packet are continually optimized vis-a-vis all other packets in the net. As a result, each packet automatically maintains an optimal combination of actions that proved to cooperate successfully in the past…), and 
b) using one or more of the symbolic entities or labels, distinct trajectors of packet response vectors or properties, and forms of trajectory coordination or inter-object relations to construct propositions expressing inferences and predictions in terms of the objects, their properties and inter-object relations (see page 180, I. COGNITIVE
MODELS IN THE DESIGN OF SUPERVISORY CONTROL, prediction of the future system states)

As to claim 32, which includes the rejection of claim 31, Yufik teaches defining procedures for generating explanations in the form of nested propositional structures by recursively applying the operation of enfolding to groups of symbolic entities or labels and attaching symbolic entities or labels to the outputs of such recursive enfolding (see page 183, III.2. Cognitive complexity …procedural learning produces associative structures in LTM that are being continuously partitioned into minimally interdependent and maximally  cohesive modules, or packets….Those structures are dynamically partitioned into internally cohesive and weakly coupled packets depending on the co-occurrence of input variations throughout the entire learning history…; page 185..Fig. 2, LTM structures; page 189, left column, second paragraph…LTM is self-descriptive since network structure in each level describes the topology of some network domain underneath. Kolmogorov's complexity measure captures this self-descriptive aspect of
evolving memory structures.) .

As to claim 33, which includes the rejection of claim 32, Yufik teaches defining procedures for generating explanations in the form of propositions by recursively applying the operation of unfolding to nested propositional structures (see page182,
C. Neural networks…Integrating "neurons" are rows in the system, i.e., outputs q; from the "neurons" …three layer neural network…).

As to claim 34, which includes the rejection of claim 32, Yufik teaches defining procedures for establishing rules or syntax for combining symbolic entities or labels into structures and applying such rules to constrain generation of nested propositional structures (see page181, A. Production-based models…Productions are a form of substitutions expressed as IF-THEN statements, or rules (i.e., IF pi THEN qi).  Production systems architecture includes three generic modules called Long Term Memory (LTM), Working Memory (WM) and Control Structure (CS) interacting iteratively).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yufik et al. (“VIRTUAL NETWORKS: NEW FRAMEWORK FOR OPERATOR MODELING AND INTERFACE OPTIMIZATION IN COMPLEX SUPERVISORY CONTROL SYSTEMS,” hereinafter referred to as Yufik), in view of Solomon (US 2004/0030571 A1, hereinafter referred to as Solomon), and further in view of Sun et al. (“Learning Visual Object Categories for Robot Affordance Prediction, hereinafter referred to as Sun).

As to claim 28, Yufik teaches: 
defining procedures to compute properties of the objects (see page 184, left column…Assign weights to the traces based on the procedure frequency and relative criticality. The result is a weighted network such that the weight of each link (insttument-to-instrument connection) is a function of the weights of all the procedures sharing the link…); and
using the computed properties to streamline construction of the situation models by: 
a) representing variations in packet activation patterns as distinct trajectories of response vectors computed on the packets (see page 182, C. Neural Networks; page 184, Ill. VIRTUAL NETWORK (VN) MODEL OF MEMORY INTEGRATION, 111.3 Biological memory), 
b) establishing, for every packet, admissible ranges of packet vector movements (see page 183, III. VIRTUAL NETWORK (VN) MODEL OF MEMORY INTEGRATION; page 187…Fig. 4; page 188, right column…Due to
self-partitioning, the content of each packet are continually optimized vis-a-vis all other packets in the net. As a result, each packet automatically maintains an optimal combination of actions that proved to cooperate successfully in the past).
c) identifying movement with properties of one or more corresponding objects of the objects (see page 184, right column….collapse every packet to a single node…); and  
d) defining rules for constraining model construction depending on the properties of the objects participating in a situation (see page 181, right column…
A. Production-based models… IF-THEN statements, or rules (i.e., IF Pi THEN qi)…).
But Yufik and Solomon fail to explicitly teach: movement affordances.
However Sun teaches movement affordances (see Abstract…The set of affordances define the actions that are available to the agent given the robot’s context. The affordances determine how the agent can interact with the entity..; page 175,
1.1. Direct Perception of Affordances …; page 177, 3. The Category–Affordance Model page 194, Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yufik by adding movement affordances to Yufik’s system as taught by Sun above.  The modification would have been obvious because one of ordinary skill would be motivated to have a set of affordances define the actions that are available to the agent given the robot’s context., as suggested by Sun (Abstract).

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yufik et al. (“VIRTUAL NETWORKS: NEW FRAMEWORK FOR OPERATOR MODELING AND INTERFACE OPTIMIZATION IN COMPLEX SUPERVISORY CONTROL SYSTEMS,” hereinafter referred to as Yufik), in view of Solomon (US 2004/0030571 A1, hereinafter referred to as Solomon), and further in view of Sun et al. (“Learning Visual Object Categories for Robot Affordance Prediction, hereinafter referred to as Sun), and Hurley et al. (US 6,678,882 B1, hereinafter referred to as Hurley).

As to claim 29, Yufik teaches wherein the rules for constraining model construction (see page 181, right column…A. Production-based models… IF-THEN statements, or rules (i.e., IF Pi THEN qi)…Successful matching moves the corresponding data to WM, until the WM contents match some terminal Q posed by the user as a goal. If no match is found, the system creates a subgoal to resolve the impasse, with each subgoal potentially giving rise to a cluster of lower subgoals), but Yufik, Solomon, and Sun do not explicitly teach prohibiting models containing objects with incompatible properties.
However Hurley teaches prohibiting models containing objects with incompatible properties (see col. 11, lines 55-63…abstract classes establish the basic control rules governing how objects in the framework work together; col. 30, lines 54-67...apply rules at block 606 to determine which changes are accepted and which are rejected; Fig. 7, element 606).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yufik to add movement affordances to Yufik’s system as taught by Hurley above.  The modification would have been obvious because one of ordinary skill would be motivated to provide more efficient distribution of shared object, as suggested by Hurley (col. 8, lines 5-10).

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yufik et al. (“VIRTUAL NETWORKS: NEW FRAMEWORK FOR OPERATOR MODELING AND INTERFACE OPTIMIZATION IN COMPLEX SUPERVISORY CONTROL SYSTEMS,” hereinafter referred to as Yufik), in view of Solomon (US 2004/0030571 A1, hereinafter referred to as Solomon), and further in view of Sun et al. (“Learning Visual Object Categories for Robot Affordance Prediction, hereinafter referred to as Sun), and Hurley et al. (US 6,678,882 B1, hereinafter referred to as Hurley), and Yan M. Yufik (“Swiss Army Knife and Ockham’s Razor: Modeling and Facilitating Operator’s Comprehension in Complex Dynamic Tasks,” hereinafter referred to as YMYufik).

As to claim 35, which includes the rejection of claim 31, YMYufik teaches further comprising constructing recursively progressively more complex explanations by 
a) constructing low-level propositions corresponding to simple tri-partite situation models (see page 196, right column, A. Hierarchical Convergence…iterative hierarchical convergence (or “Convergence Zones”) model addresses the overall architecture of the human cognitive apparatus. The model identifies four interacting cortical systems engaged in storing and retrieval of knowledge in the brain….low-level sensory and motor cortices and comprises multiple topographically dispersed neuronal ensembles (or clusters)),
b) treating the simple propositions as units (see page 187, left column…Fig. 4…units; page 197, left column,  B. Lateral Ensemble Optimization…Neuronal ensembles can be viewed as the basic functional units in the system…), and
c) combining the units into higher-level propositions corresponding to the higher-level models (see page 196, right column, A. Hierarchical Convergence…neuronal ensembles in the higher-level cortices representing combinatorial arrangements of feature combinations in the lower cortices (cluster-of-clusters) that occurred persistently and contiguously in the course of experiences. Neuronal ensembles in the second system are called “local convergence zones”). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yufik to add higher-level models to Yufik’s system as taught by YMYufik above.  The modification would have been obvious because one of ordinary skill would be motivated to improve decision aiding in complex tasks involving multiple variables and rapidly changing constraints, as suggested by YMYufik (see Abstract).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yufik et al. (“VIRTUAL NETWORKS: NEW FRAMEWORK FOR OPERATOR MODELING AND INTERFACE OPTIMIZATION IN COMPLEX SUPERVISORY CONTROL SYSTEMS,” hereinafter referred to as Yufik), in view of Solomon (US 2004/0030571 A1, hereinafter referred to as Solomon), and further in view of Erkki Patokorpi (“ROLE OF ABDUCTIVE REASONING IN DIGITAL INTERACTION,” hereinafter referred to as Patokorpi).


As to claim 36, which includes the rejection of claim 31, Patokorpi teaches wherein construction of the situation models includes applying rules of propositional logic to reason about situations which includes  abductive reasoning involving construction of simple models of situations manifested in persistent data groupings in the data stream (see page 14-15… Abduction: Rule: All the beans from this bag are white.  Result: These beans are white.  Case: These beans are from this bag…Abductive logic can make computing machines more intelligent, that is, make them think and act more like humans do…abduction is usually interpreted as Inference to the Best Explanation (IBE), that is, in terms of the so-called IBE model. The IBE model deals with the generation and assessment of hypotheses, focusing more on the formal-logical accuracy than the actual mental process of reasoning..; page 30…A ready-made profile is a software programme riding on the data stream, and its job is to configure (e.g. to decide what personal information to give, choose the level of user expertise) and personalize the systems, applications and networks encountered..; page 72-79…. 5.4 Some forms of abductive inference…5. 3 Abduction as an inferential process …).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yufik to add abductive reasoning to Yufik’s system as taught by Patokorpi above.  The modification would have been obvious because one of ordinary skill would be motivated to better understand ICT enhanced learning and IST user behaviour as well as give us some valuable hints to the design of human-computer interaction in general, as suggested by Patokorpi (see page 121).

Claims 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yufik et al. (“VIRTUAL NETWORKS: NEW FRAMEWORK FOR OPERATOR MODELING AND INTERFACE OPTIMIZATION IN COMPLEX SUPERVISORY CONTROL SYSTEMS,” hereinafter referred to as Yufik), in view of Solomon (US 2004/0030571 A1, hereinafter referred to as Solomon), and further in view of Kuvich ( 
US 2007/0239314 A1, hereinafter referred to as Kuvich). 

As to claim 37, which includes the rejection of claim 26, Kuvich teaches: 
exposing a cognitive controller to streams of data generated by sensors placed inside a robot (see paragraph [0127]… wherein using the broadest reasonable interpretation, Examiner interprets “Situation awareness controller” as a cognitive controller to teach the limitation); 
constructing models of internal situations to the robot (see Abstract…create models with explicit structures that are labeled with said implicit symbols, and derive other models in the same format by means of diagrammatic- and graph transformations...; [0050]…Processes in a robotic system are largely driven by input from the perceptual system, helping to choose the right models); 
applying the constructed models to infer causes of the internal situations or predict an impact of the internal situations on the robot’s performance in carrying out one or more human-defined missions (see paragraphs [0030]…military robots must exhibit predictive situation awareness...; [0060]-[0067]… robots and unmanned vehicles…; [0099]…predictive filtering for perception…; [0134]…inference engine (2204)); and 
d) using results of the applying step to construct action plans (see paragraphs [0125]…. to predict/plan a necessary course of action). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yufik to add robot’s performance in carrying out one or more human-defined missions to Yufik’s system as taught by Kuvich above.  The modification would have been obvious because one of ordinary skill would be motivated to allow for the representation that unifies real world perceptual and conceptual information on a single basis, as suggested by Kuvich ([0062]).

As to claim 38, which includes the rejection of claim 37, Kuvich teaches wherein the internal situations involve component malfunctions (see paragraphs [0009]…points of failure of the target recognition system were its inability to separate target from a clutter, to identify possible target location in a natural environment, and reliably recognize occluded targets…; [0030]…success or failure of an implementation strongly depends on how effectively different subsystems can communicate with each other and on how effectively knowledge representation serves the goals of the subsystems).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yufik to add robot’s performance in carrying out one or more human-defined missions to Yufik’s system as taught by Kuvich above.  The modification would have been obvious because one of ordinary skill would be motivated to allow for the representation that unifies real world perceptual and conceptual information on a single basis, as suggested by Kuvich ([0062]).

As to claim 39, which includes the rejection of claim 37, Kuvich teaches wherein the applying step infers causes of malfunctioning of one or more components (see paragraphs [0009]…points of failure of the target recognition system were its inability to separate target from a clutter, to identify possible target location in a natural environment, and reliably recognize occluded targets…; [0030]…success or failure of an implementation strongly depends on how effectively different subsystems can communicate with each other and on how effectively knowledge representation serves the goals of the subsystems..; [0103]… inference engine (601)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yufik to add robot’s performance in carrying out one or more human-defined missions to Yufik’s system as taught by Kuvich above.  The modification would have been obvious because one of ordinary skill would be motivated to allow for the representation that unifies real world perceptual and conceptual information on a single basis, as suggested by Kuvich ([0062]).

As to claim 40, which includes the rejection of claim 31, Kuvich teaches defining procedures to 
allow a robot to utilize human natural language feedback concerning the situational models and their execution (see paragraphs [0004] …Upon receiving information about friendly or enemy situations…UGV must to be able to report enemy contact and chemical alerts, request orders and supporting fires), 
with the human natural language feedback, including one or more restrictions on the admissible properties of the objects and their relations in the situation model by transforming the human natural language feedback into operations on the situational models to adjust the composition of the neuronal packets, envelopes of admissible packet vector trajectories, and admissible forms of trajectory coordination (see paragraphs [0060]-[0069], wherein using the broadest reasonable interpretation, Examiner interprets “….giving them ability to interpret visual information similar to human beings to teach the limitation; [0112]… Dynamics in neural network; [0117]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yufik to add robot’s performance in carrying out one or more human-defined missions to Yufik’s system as taught by Kuvich above.  The modification would have been obvious because one of ordinary skill would be motivated to allow for the representation that unifies real world perceptual and conceptual information on a single basis, as suggested by Kuvich ([0062]).

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yufik et al. (“VIRTUAL NETWORKS: NEW FRAMEWORK FOR OPERATOR MODELING AND INTERFACE OPTIMIZATION IN COMPLEX SUPERVISORY CONTROL SYSTEMS,” hereinafter referred to as Yufik), in view of Solomon (US 2004/0030571 A1, hereinafter referred to as Solomon), and further in view of Kuvich ( 
US 2007/0239314 A1, hereinafter referred to as Kuvich), and Petillot et al. (“Multiple System Collaborative Planning and Sensing for Autonomous Platforms with Shared and Distributed Situational Awareness,” hereinafter referred to as Petillot). 
As to claim 41, which includes the rejection of claim 40, Kuvich teaches defining collaboration between multiple robots and one or more humans by 
a) defining procedures for exchanging data between one or more of the multiple robots and the one or more humans  (see paragraphs [0004] …Upon receiving information about friendly or enemy situations…UGV must to be able to report enemy contact and chemical alerts, request orders and supporting fires), 
b) constructing the situation models by individual robots of the multiple robots and generating explanations in a human-understandable form (see Abstract…create models with explicit structures that are labeled with said implicit symbols, and derive other models in the same format by means of diagrammatic- and graph transformations...; [0050]…Processes in a robotic system are largely driven by input from the perceptual system, helping to choose the right models).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yufik to add robot’s performance in carrying out one or more human-defined missions to Yufik’s system as taught by Kuvich above.  The modification would have been obvious because one of ordinary skill would be motivated to allow for the representation that unifies real world perceptual and conceptual information on a single basis, as suggested by Kuvich ([0062]).
Petillot teaches:
c) reconciling the individual models of the situation models, and formulating a common situational model shared by all of the multiple robots and the one or more humans that are collaborating (see pages 17/23 to 18/23, System Functionality,…

When AUV broadcasts are received, the in-formation pertaining to the sending AUV is used to update the receiving AUV database. In addition, the current goal and list of completed goals from the sending AUV are passed into the receiving mission model, synchronising it. In this way all mission models contain the same data across all vehicles. Information in the broadcast relating to the mission status is continually built upon throughout runtime. As the vehicles run the mission their list of completed goals (and discovered targets) continually grows. Due to this, every message received contains the entire mission history of the sending vehicle. This is extremely important for two reasons: first it allows for simple reconciliation of mission data in the likely event of dropped communications, and second, it allows for new AUVs to easily enter the mission at any point during mission execution).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yufik to add a common situational model to Yufik’s system as taught by Petillot above.  The modification would have been obvious because one of ordinary skill would be motivated to allow for simple reconciliation of mission data and for new AUVs to easily enter the mission at any point during mission execution, as suggested by Petillot (page 18/23).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Solomon (US 2004/0030571 A1) teaches a system for remote sensing surveillance by
configuring groups of automated mobile robotic vehicles.

Menich et al. (US 2008/0071714 A1) teach a system for controlling autonomic computing system processes  (with abductive and inductive reasoning).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122